Citation Nr: 0926699	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-09 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for asthma.

2.  Entitlement to service connection for sinusitis, to 
include as secondary to the Veteran's service-connected 
allergic rhinitis.

3.  Entitlement to an initial compensable rating for service-
connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 2001 to May 
2004 with 4 months and 22 days of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
October 2005.  A statement of the case was issued in January 
2006, and a substantive appeal was received in March 2006. 

In the August 2005 rating decision, the RO granted service 
connection for asthma, and assigned a 10 percent disability 
rating, effective May 2004.  The Veteran appealed the initial 
disability rating assigned.  In March 2006, the RO assigned a 
30 percent disability rating, effective May 2004.  At that 
time, the rating action indicated that the increase was 
considered a complete grant of the benefits sought on appeal.  
However, the Board disagrees.  Indeed, although an increased 
rating has been granted, the issue remains in appellate 
status, as the maximum schedular rating has not been 
assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  Further, the 
Veteran did not express that he would be satisfied with a 30 
percent evaluation.  Thus, it is presumed he is seeking the 
next-higher amount in excess of 30 percent for that 
disability.

The issue of entitlement to an initial compensable rating for 
service-connected allergic rhinitis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The Veteran's service-connected asthma is manifested by 
FEV-1 106 percent predicted with daily inhalational therapy, 
and inhalational anti-inflammatory medication.  

2.  There is no current medical diagnosis of sinusitis.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the Veteran's service-connected 
asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.97 and Code 6602 
(2009).

2.  Sinusitis was not incurred in or aggravated by service, 
nor is sinusitis proximately due to or the result of the 
Veteran's service-connected allergic rhinitis.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  



The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in July 2004 and October 2004.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

The RO provided the appellant with additional notice in April 
2006 (for asthma), July 2006 (all issues), and December 2006 
(for sinusitis secondary to allergic rhinitis), subsequent to 
the initial adjudication.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.
  
While the April 2006, July 2006, and December 2006, notices 
were not provided prior to the initial adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence.  The sinusitis claim was subsequently 
readjudicated in April 2006, June 2007, and October 2007 
supplemental statements of the case, following the provision 
of notice in April 2006, July 2006, and December 2006.  There 
was no subsequent readjudication of the asthma claim, but in 
view of the fact that an increased rating is being denied, no 
new disability rating or effective date will be assigned.  
  
The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vazquez-Flores.  The present appeal involves an issue of a 
higher initial rating, not a claim for an increased rating.  
A review of the record shows that the RO, in connection with 
the Veteran's original service connection claim provided the 
Veteran with adequate VCAA notice in July 2004 and October 
2004 letters prior to the August 2005 adjudication of the 
claim which granted service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) (West 2002), notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 
1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 
Vet. App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, it appears that the 
notice requirements addressed by the Court in Vazquez-Flores, 
supra, do not apply to initial rating claims such as the one 
now on appeal to the Board. 

Duty to Assist

VA has obtained service, VA, and private treatment records; 
assisted the Veteran in obtaining evidence; and afforded the 
Veteran a VA examination in April 2005.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Increased Rating

The present appeal involves the Veteran's claim that the 
severity of his service-connected asthma warrants a higher 
disability rating.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.    

The Veteran's service-connected asthma has been rated by the 
RO under the provisions of Diagnostic Code 6602.  Under this 
code section, a rating of 30 is warranted where there is an 
FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  A 
rating of 60 percent is warranted where there is an FEV-1 of 
40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A maximum rating of 100 percent is 
warranted for FEV-1 less than 40 percent predicted, or; FEV-
1/FVC of less than 40 percent predicted, or; more than one 
attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602. 

In the present case, a rating in excess of 30 percent is not 
warranted based on a review of the record.  Indeed, upon VA 
examination in April 2005, FEV-1 was 106 percent predicted.  
The value of FEV-1/FVC was 80.25.  Moreover, no other 
pulmonary function tests are of record showing findings 
consistent with the criteria for higher 60 or 100 percent 
evaluations.  

Further, while treatment records show that the Veteran has 
been seen for his asthma, he did not make monthly visits to a 
physician for required care of exacerbations.  During the 
rating period in question, VA treatment records show that he 
was seen in October 2005, January 2006, April 2006, and May 
2007 for his asthma.  At the April 2005 VA examination, he 
stated that he did not require physician visits to control 
his asthmatic attacks.   

The April 2005 VA examination noted that for his respiratory 
condition, the Veteran required inhalation of anti-
inflammatory medication.  An October 2005 VA treatment record 
shows a plan to treat his asthma with bronchodilator and 
steroids.  While there is mention of steroid treatment, it 
appears based on the evidence of record that it was not given 
three times a year to warrant a 60 percent rating.  A May 
2007 VA treatment record shows that the Veteran sometimes 
needed an inhaler 2 to 3 times a day; and at night, maybe 
once every 6 months to handle his asthma.  However, daily 
inhalational therapy is contemplated under the 30 percent 
evaluation already assigned throughout the rating period on 
appeal.  

 Moreover, while the April 2005 VA examination showed weekly 
asthma attacks, there was no evidence that the weekly attacks 
were accompanied by episodes of respiratory failure such as 
to justify a 100 percent rating.  In fact, the Veteran stated 
at the April 2005 VA examination that he had not suffered 
from an episode of respiratory failure requiring respiration 
assistance from a machine.  There was also no evidence of 
daily use of systemic high dose corticosteroids or immuno-
suppressive medications.   

Also, staged ratings are not for application since the 
Veteran's asthma is adequately contemplated by the existing 
30 percent rating during the entire time period in question.  
Further, there are no alternate diagnostic codes for 
consideration of the Veteran's asthma.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Regarding work, an April 2005 VA 
examination showed that his asthma did not result in any time 
lost from work.  An April 2006 VA treatment record showed 
that he attended school full time and worked full time, and 
was set to graduate in 2008.  With regard to 
hospitalizations, a December 2004 treatment record indicated 
"no hospitalizations."  Under these circumstances, the 
Board finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In sum, there is no basis for a rating in excess of 30 
percent for the Veteran's asthma for any portion of the 
rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection

The other issue before the Board involves a claim of 
entitlement to service connection for sinusitis, to include 
as secondary to service-connected rhinitis.   

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board notes, however, that even though the Veteran is not 
seeking service connection on a direct basis, all theories of 
entitlement--direct and secondary--must be considered.  See 
Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) 
(noting that Congress expects the VA "to fully and 
sympathetically develop the veteran's claim to its optimum 
before deciding it on the merits").       

December 2003 and January 2004 service treatment records show 
that the Veteran was treated for sinusitis.  There was no 
further in-service treatment and no separation examination 
was conducted.  The post service treatment records do not 
show a current diagnosis of sinusitis. 

The Veteran was afforded a VA examination in April 2005.  The 
Veteran reported that he had sinusitis that occurred 
constantly.  However, a diagnostic test revealed that his 
sinus x-ray result was within normal limits.  After 
interviewing and examining the Veteran, the VA examiner 
concluded that there was no diagnosis of sinusitis since 
there was no pathology to render a diagnosis.

When the Veteran was seen in April 2007 at a VA medical 
facility, a clinical history revealed sinusitis.  However, a 
computed tomography (CT) scan of the face and paranasal 
sinuses showed that all the paranasal sinus and mastoid cell 
systems were well pneumatized without deformities or soft 
tissue masses.  It was noted that there was no deformity or 
defects of the bony structures.  It was further noted that 
the nasal cavity appeared normal with normal turbinates and 
osteomeatal units.  It was observed that orbital contents 
appeared normal and the visualized parts of the brain was 
unremarkable.  The impression was normal paranasal sinuses. 

The Board acknowledges the Veteran's assertion that he 
currently has sinusitis and that it is secondary to his 
service-connected rhinitis.  While the Veteran is certainly 
competent to testify as to his symptoms which are non-medical 
in nature, he is generally not competent to render a medical 
diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Further, lay persons are also generally not competent to 
provide evidence regarding etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Based on the absence of competent medical evidence of record 
showing any diagnosis of sinusitis at any time following the 
Veteran's separation from service, the Board must conclude 
that the Veteran does not have sinusitis that is either 
directly related to service or is secondary to his service-
connected rhinitis.  The Court has indicated that in the 
absence of proof of a present disability, there can be no 
valid claim for service connection; an appellant's belief 
that he is entitled to some sort of benefit simply because he 
had a disease or injury while on active service is mistaken, 
as Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Thus, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for 
sinusitis.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
service-connected asthma is not warranted.  Entitlement to 
service connection for sinusitis, to include as secondary to 
the Veteran's service-connected allergic rhinitis is not 
warranted.  To this extent, the appeal is denied.  


REMAND

Regarding the Veteran's claim of entitlement to an initial 
compensable rating for allergic rhinitis, additional 
development is required.  Specifically, a May 2007 VA 
treatment record shows that the Veteran complained of not 
having full use of his nasal passage.  It was noted that the 
nasal airway was reduced bilaterally.  However, greater 
detail as to the nature and severity of the obstruction is 
necessary in order to properly rate the rhinitis under the 
applicable diagnostic provisions, which expressly reference 
the percentage of nasal passage obstruction.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
ascertain the current severity of the 
Veteran's allergic rhinitis.  The claims 
file should be made available to the 
examiner for review.  The examiner should 
expressly report: (1) whether there is 
greater than 50 percent obstruction of 
nasal passage on both sides or complete 
obstruction on one side and 
(2) whether there is evidence of polyps.  

2.  After completion of the above and any 
additional development as deemed 
necessary, review the expanded record and 
readjudicate the issue of an increased 
rating for allergic rhinitis.  Issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


